UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

X
BUILDING SERVICE 32BJ HEALTH FUND et al.,
Plaintiffs, | 18-CV-2280 (JMF)
“v- . ORDER
RED COATS, INC., |
Defendant.
x

 

JESSE M. FURMAN, United States District Judge:

Plaintiff's Second Motion for Sanctions is hereby GRANTED as unopposed. See ECF
No. 69. Defendant shall disclose the “complete . . . general ledger/case disbursements journal”
for the relevant time period (January 1, 2016, to December 31, 2016) no later than March 18,
2020. Failure to do so will result in a fine of $100 per day until Defendant complies, to be
payable to the Clerk of Court. The Clerk of Court is directed to terminate ECF No. 65.

SO ORDERED.
Dated: March 13, 2020 Suk Fr

New York, New York SSE MEFURMAN

nited States District Judge
